 



Exhibit 10.57
NETWORK INTERCONNECTION AGREEMENT
by and between
Pac-West Telecomm, Inc.
and
Cox California Telcom, LLC

 



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
TABLE OF CONTENTS

         
1.0 DEFINITIONS
    5  
 
       
2.0 INTERPRETATION AND CONSTRUCTION
    10  
 
       
3.0 [INTENTIONALLY LEFT BLANK]
    10  
 
       
4.0 INTERCONNECTION ARRANGEMENT
    10  
 
       
4.1 Scope
    10  
4.2 Physical Architectures
    11  
4.3 Mid-Span Meets
    12  
4.4 Shared Fiber Meet
    13  
4.5 [Intentionally left blank]
    13  
4.6 [Intentionally left blank]
    13  
 
       
5.0 TRANSMISSION AND ROUTING OF TELEPHONE EXCHANGE SERVICE TRAFFIC
    13  
 
       
5.1 Scope of Traffic
    13  
5.2 Trunk Group Connections and Ordering
    13  
5.3 Additional Switching System Hierarchy and Trunking Requirements
    13  
5.4 Signaling
    14  
5.5 Grades of Service
    14  
5.6 Measurement and Billing
    14  
5.7 Compensation Arrangements
    15  
5.8 Compensation to Third Party Transit Tandem Service Providers
    16  
 
       
6.0 800/888 TRAFFIC
    16  
 
       
7.0 [INTENTIONALLY LEFT BLANK]
    16  
 
       
8.0 [INTENTIONALLY LEFT BLANK]
    16  
 
       
9.0 NETWORK MAINTENANCE AND MANAGEMENT; OUTAGES
    16  
 
       
9.1 Information Exchange
    16  
9.2 [Intentionally left blank]
    16  
9.3 Repeated or Willful Noncompliance
    16  
9.4 Outage Repair Standard
    17  
9.5 Notice of Changes
    17  
 
       
10. JOINT NETWORK IMPLEMENTATION AND GROOMING PROCESS; INSTALLATION,
MAINTENANCE, TESTING AND REPAIR
    17  
 
       
10.1 Joint Network Implementation and Grooming Process
    17  
10.2 Installation, Maintenance, Testing and Repair
    18  
10.3 Forecasting Requirements for Trunk Provisioning
    18  
 
       
11.0 LOCAL NUMBER PORTABILITY
    19  
 
       
11.1 Scope
    19  
11.2 [Intentionally left blank]
    19  
11.3 [Intentionally left blank]
    19  
12.0 [INTENTIONALLY LEFT BLANK]
    19  
 
       
13.0 [INTENTIONALLY LEFT BLANK]
    19  
 
       
14.0 DATABASES AND SIGNALING
    19  
 
       
15.0 [INTENTIONALLY LEFT BLANK]
    20  
 
       
16.0 COORDINATION WITH TARIFF TERMS
    20  
 
       
17.0 CREDIT AND SECURITY
    20  

2



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement

         
18.0 TERM AND TERMINATION
    20  
 
       
19.0 DISCLAIMER OF REPRESENTATIONS AND WARRANTIES
    21  
 
       
20.0 CANCELLATION CHARGES
    21  
 
       
21.0 INDEMNIFICATION
    21  
 
       
22.0 LIMITATION OF LIABILITY
    22  
 
       
23.0 COMPLIANCE WITH LAWS
    22  
 
       
24.0 MISCELLANEOUS
    23  
 
       
24.1 Authorization
    23  
24.2 Independent Contractor
    23  
24.3 Force Majeure
    23  
24.4 Confidentiality
    24  
24.5 Choice of Law
    25  
24.6 Taxes
    25  
24.7 Assignment
    27  
24.8 Billing and Payment; Disputed Amounts
    27  
24.9 Dispute Resolution
    29  
24.10 Notices
    29  
24.11 Joint Work Product
    30  
24.12 No Third Party Beneficiaries; Disclaimer of Agency
    30  
24.13 No License
    30  
24.14 Technology Upgrades
    31  
24.15 Survival
    31  
24.16 Entire Agreement
    31  
24.17 Counterparts
    31  
24.18 Modification, Amendment, Supplement, or Waiver
    31  
24.19 Successors and Assigns
    32  
24.20 Publicity
    32  
24.21 Amendment
    32  
24.22 Changes in Law
    32  
APPENDIX 1
    34  
 
       
APPENDIX 2
    36  

3



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
NETWORK INTERCONNECTION AGREEMENT
November 17, 2003
     Pursuant to this Network Interconnection Agreement (“Agreement”), Cox
California Telcom, LLC (“Cox”) and, Pac-West Telecomm, Inc. (“Pac-West”)
(collectively the “Parties”) agree to interconnect with each other within each
LATA in which they both operate as competitive local exchange carriers within
the state of California, as described and according to the terms, conditions and
pricing specified hereunder.
     WHEREAS, the Parties, want to interconnect their networks directly via
technically feasible points of interconnection between their networks, or
indirectly via third party providers, to provide Telecommunications Services to
their respective Customers;
     WHEREAS, the Parties are entering into this Agreement to set forth the
respective obligations of the Parties and the terms and conditions under which
the Parties will interconnect their networks as set forth herein; and
     WHEREAS, the Telecommunications Act of 1996 has specific requirements for
Interconnection, and the Parties intend that this Agreement meet those
requirements.
     NOW, THEREFORE, in consideration of the mutual provisions contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Cox and Pac-West hereby agree as follows:
     This Agreement sets forth the terms, conditions and pricing under which
Pac-West and Cox (individually, a “Party” and collectively, the “Parties”), both
operating as competitive local exchange carriers, will offer and provide to each
other Interconnection within the state of California. Notwithstanding this
mutual commitment, except as noted below, the Parties enter into this Agreement
without prejudice to any positions they have taken previously, or may take in
the future, in any legislative, regulatory, or other public forum, including
proceedings which may affect the terms of this Agreement under the terms of
Section 23 hereof. Moreover, neither Party shall in any public or private forum,
except as noted below, represent that the other Party’s acceptance of any
particular term hereof relates in any way to the proper outcome of any
rulemaking proceedings under the Act now underway or hereafter to be conducted
by the Federal Communications Commission or the California Public Utilities
Commission.

4



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
1.0 DEFINITIONS
     As used in this Agreement, the following terms shall have the meanings
specified below in this Section 1.
     1.1 “Act” means the Communications Act of 1934 (47 U.S.C. 151 et. seq.), as
amended by the Telecommunications Act of 1996, and as from time to time
interpreted in the duly authorized rules, regulations and orders of the FCC or
the Commission.
     1.2 “Agreement” means this Network Interconnection Agreement and all
Appendices appended hereto.
     1.3 “Applicable Laws” means all laws, regulations, and orders applicable to
each Party’s performance of its obligations hereunder.
1.4 [Intentionally left blank]
     1.5 “Calling Party Number” or “CPN” is a Common Channel Signaling (“CCS”)
parameter which refers to the number transmitted through a network identifying
the calling party.
     1.6 “Central Office Switch” means a switch used to provide
Telecommunications Services, including, but not limited to:
          (a) “End Office Switch” or “End Office” is a switching entity that is
used to terminate Customer station lines for the purpose of interconnection to
each other and to trunks; and,
          (b) “Tandem Switch” or “Tandem Office” or “Tandem” is a switching
entity that has billing and recording capabilities and is used to aggregate
traffic and deliver traffic to carriers’ aggregation points, points of
termination, or points of presence, and to provide Switched Exchange Access
Services.
     A Central Office Switch may also be employed as a combination End
Office/Tandem Office Switch.
     1.7 “CLASS Features” means certain CCS-based features available to
Customers including, but not limited to: Automatic Call Back; Call Trace; Caller
Identification, and future offerings.
     1.8 “Collocation” means an arrangement in which the equipment of a CLEC
(the “Collocating Party”) is installed and maintained at the premises of a LEC
other than one of the Parties (the “Housing Party”). If either Party wishes to
establish a collocation arrangement within the other Party’s premises, then the
prices, terms and conditions of such collocation arrangement will be addressed
in a separate agreement. In a “Physical Collocation” arrangement, the
Collocating Party installs and maintains its own equipment in the Housing
Party’s premises.

5



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
     1.9 “Commission” means the California Public Utilities Commission.
     1.10 “Internet Traffic” means Internet Traffic that is originated by an end
user subscriber served on the network of one Party, is transmitted to the
network of the other Party, and then is handed off by that Party to an Internet
Service Provider served by that Party which has been assigned a telephone number
or telephone numbers within an NXX or NXXs which are local to the originating
end user subscriber.
     1.11 “Common Channel Signaling” or “CCS” means a method of transmitting
call set-up and network control data over a digital signaling network separate
from the public switched telephone network facilities that carry the actual
voice or data traffic of the call. “SS7” means the common channel out of band
signaling protocol developed by the Consultative Committee for International
Telephone and Telegraph (“CCITT”) and the American National Standards Institute
(“ANSI”). Pac-West and Cox currently utilize this out-of-band signaling
protocol. “CCSAC” or “CCSAS” means the common channel signaling access
connection or service, respectively, which connects one Party’s signaling point
of interconnection (“SPOI”) to the other Party’s STP for the exchange of SS7
messages.
     1.12 “Competitive Local Exchange Carrier” or “CLEC” means any Local
Exchange Carrier other than Pac-West and Cox, operating as such.
     1.13 “Customer” means a third-party residence or business end-user
subscriber to Telecommunications Services provided by either of the Parties.
     1.14 [Intentionally left blank]
     1.15 “Digital Signal Level 0” or “DS-0” means the 64 Kbps zero-level signal
in the time-division multiplex hierarchy.
     1.16 “Digital Signal Level 1” or “DS-1” means the 1.544 Mbps first-level
signal in the time-division multiplex hierarchy. In the time-division
multiplexing hierarchy of the telephone network, DS1 is the initial level of
multiplexing.
     1.17 “Digital Signal Pac-West” or “DS-3” means the 44.736 Mbps third-level
in the time-division multiplex hierarchy. In the time-division multiplexing
hierarchy of the telephone network, DS3 is defined as the third level of
multiplexing.
     1.18 “Exchange Access” is defined in the Act and FCC regulations and means
the offering of access to Telephone Exchange Services or facilities for the
purpose of the origination or termination of Telephone Toll Services.
     1.19 “FCC” means the Federal Communications Commission.
     1.20 “Interconnection” means the connection of separate pieces of
equipment, transmission facilities, etc. within, between or among networks for
the transmission and routing

6



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
of Telephone Exchange Service. The architecture of Interconnection may include
collocation and/or mid-span meet arrangements.
     1.21 “IntraLATA Toll Traffic” means those intraLATA calls that are not
defined as Local Traffic in this Agreement.
     1.22 “Local Access and Transport Area” or “LATA” is defined in the Act and
means a contiguous geographic area: (a) established before the date of enactment
of the Act by a Bell operating company such that no Exchange Area includes
points within more than one (1) metropolitan statistical area, consolidated
metropolitan statistical area, or State, except as expressly permitted under the
AT&T Consent Decree; or (b) established or modified by a Bell operating company
after such date of enactment and approved by the FCC.
     1.23 “Local Exchange Carrier” or “LEC” is defined in the Act and means any
person that is engaged in the provision of Telephone Exchange Service or
Exchange Access. Such term does not include a person insofar as such person is
engaged in the provision of a commercial mobile service under Section 332(c) of
the Act, except to the extent that the FCC finds that such service should be
included in the definition of such term. The Parties to this Agreement are Local
Exchange Carriers.
1.24 [Intentionally left blank]
     1.25 “Local Calls” are as defined by the Commission. Local Calls currently
include all 0-12 miles calls based on the rate centers of the originating and
terminating NPA-NXXs of the callers, irrespective of whether the routing point
of an NPA-NXX is different than the rate center of that NPA-NXX (these include,
but are not limited to, ZUM Zone 1 and ZUM Zone 2 calls) and, where established
in LEC tariffs, ZUM Zone 3 and Extended Area Service (EAS) calls. Local Calls
are also referred to as “Local Traffic.”
     1.26 “Mid-Span Meet” means a direct Interconnection architecture whereby
two carriers’ transmission facilities meet at a mutually agreed-upon
Interconnection point utilizing a fiber or electrical hand-off.
     1.27 “North American Numbering Plan” or “NANP” means the numbering plan
used in the United States that also serves Canada, Bermuda, Puerto Rico and
certain Caribbean Islands. The NANP format is a 10-digit number that consists of
a 3-digit NPA code (commonly referred to as the area code), followed by a
3-digit NXX code and 4-digit line number.
     1.28 “Numbering Plan Area” or “NPA” is also sometimes referred to as an
area code. There are two general categories of NPAs, “Geographic NPAs” and
“Non-Geographic NPAs.” A Geographic NPA is associated with a defined geographic
area, and all telephone numbers bearing such NPA are associated with services
provided within that geographic area. A Non-Geographic NPA, also known as a
“Service Access Code” or “SAC Code,” is typically associated with a specialized
Telecommunications Service which may be provided across multiple geographic NPA
areas; 800, 888, 900, 700 and 500 are examples of Non-Geographic NPAs.

7



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
     1.29 “NXX,” “NXX Code,” or “End Office Code” means the three digit switch
entity indicator (i.e. the first three digits of a seven digit telephone
number).
     1.30 “Percent Local Usage” or “PLU” is a calculation which represents the
ratio of the local minutes to the sum of local and intraLATA toll minutes
exchanged between the Parties.
     1.31 “Point of Interconnection” or “POI” means a physical location at which
the Parties’ networks meet for the purpose of establishing interconnection. POIs
include a number of different technologies and technical interfaces based on the
Parties’ mutual agreement.
     1.32 “Rate Center Area” or “Exchange Area” means the specific geographic
point and corresponding geographic area which has been identified by a given LEC
as being associated with a particular NPA-NXX code assigned to the LEC for its
provision of Telephone Exchange Services. The Rate Center Area is the exclusive
geographic area which the LEC has identified as the area within which it will
provide Telephone Exchange Services bearing the particular NPA-NXX designation
associated with the specific Rate Center Area. A “Rate Center Point” is a
specific geographic point, defined by a V&H coordinate, located within the Rate
Center Area and used to measure distance for the purpose of billing Customers
for distance-sensitive Telephone Exchange Services and Toll Traffic.
     1.33 “Rating Point” or “Routing Point” means a specific geographic point
identified by a specific V&H coordinate. The Rating Point is used to route
inbound traffic to specified NPA-NXXs and to calculate mileage measurements for
distance-sensitive transport charges of switched access services. Pursuant to
Telcordia (formerly “Bellcore”) Practice BR-795-100-100, the Rating Point may be
an End Office location, or a “LEC Consortium Point of Interconnection.” Pursuant
to that same Telcordia (formerly “Bellcore”) Practice, examples of the latter
shall be designated by a common language location identifier (CLLI) code with
(x)KD in positions 9, 10, 11, where (x) may be any alphanumeric A-Z or 0-9. The
Rating Point/Routing Point must be located within the LATA in which the
corresponding NPA-NXX is located. However, the Rating Point/Routing Point
associated with each NPA-NXX need not be the same as the corresponding Rate
Center Point, nor must it be located within the corresponding Rate Center Area,
nor must there be a unique and separate Rating Point corresponding to each
unique and separate Rate Center.
     1.34 “Reciprocal Compensation” refers to remuneration received by one Party
(the “Receiving Party”) to recover its costs for receiving and terminating Local
Traffic or receiving and handing off Internet Traffic that originates on the
network of the other Party (the “Originating Party”).
     1.35 “Shared Fiber Meet” means an interconnection architecture whereby the
Parties or their agents, each on one side of a demarcation point, provide and
install half of the transmission fiber and equipment required to construct a
contiguous fiber ring between them.
     1.36 “Signaling Transfer Point” or “STP” means a specialized switch that
provides SS7 network access and performs SS7 message routing and screening.

8



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
     1.37 “Synchronous Optical Network” or “SONET” is an optical interface
standard that allows interworking of transmission products from multiple venders
(i.e., mid-span meets). The base rate is 51.84 Mbps (OC-1/STS-1) and higher
rates are multiples of the base rate, up to 13.22 Gbps.
     1.38 “Tandem Transit” or “third party Tandem Transit” is, for the purposes
of this Agreement, an arrangement that provides indirect Interconnection, via a
third party’s Tandem, that is used by the Parties for the reciprocal exchange of
Local and IntraLATA Toll Traffic between their respective Customers.
     1.39 “Tariff” means any applicable federal or state Tariff of a Party, or
standard agreement or other document that sets forth the generally available
terms and conditions under which a Party offers a particular service, facility,
or arrangement.
     1.40 “Telecommunications” is defined in the Act and means the transmission,
between or among points specified by the user, of information of the user’s
choosing, without change in the form or content of the information as sent and
received.
     1.41 “Telecommunications Act” means the Telecommunications Act of 1996 and
any rules and regulations promulgated thereunder.
     1.42 “Telecommunications Carrier” is defined in the Act and means any
provider of Telecommunications Services, except that such term does not include
aggregators of Telecommunications Services (as defined in Section 226 of the
Act).
     1.43 “Telecommunications Service” is defined in the Act and means the
offering of Telecommunications for a fee directly to the public, or to such
classes of users as to be effectively available directly to the public,
regardless of the facilities used.
     1.44 “Telephone Exchange Service,” sometimes also referred to as “Exchange
Service,” is defined in the Act and FCC regulations and means (i) service within
a telephone exchange or within a connected system of telephone exchanges within
the same exchange area operated to furnish subscribers intercommunicating
service of the character ordinarily furnished by a single exchange, and which is
covered by the exchange service charge, or (ii) comparable service provided
through a system of switches, transmission equipment, or other facilities (or
combination thereof) by which a subscriber can originate and terminate a
Telecommunications Service. Telephone Exchange Service generally provides the
Customer with a telephonic connection to, and a unique telephone number address
on, the public switched telecommunications network, and enables such Customer to
place or receive calls to all other stations served by the public switched
telecommunications network.
     1.45 “Telephone Toll Service” is defined in the Act and FCC regulations and
means telephone service between stations in different exchange areas for which
there is made a separate charge not included in contracts with subscribers for
exchange service.

9



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
     1.46 “Wire Center” means a building or portion thereof in which a Party has
the exclusive right of occupancy and which is a location wherein trunks and
exchange circuits which serve a defined geographic area converge. A Wire Center
may consist of one or more switching offices.
2.0 INTERPRETATION AND CONSTRUCTION
     2.1 All references to Sections, Exhibits and Schedules shall be deemed to
be references to Sections of, and Appendices to, this Agreement unless the
context shall otherwise require. The headings used in this Agreement are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning of this Agreement. Unless the context shall otherwise
require, any reference to any agreement, other instrument (including Pac-West,
Cox, or other third party offerings, guides or practices), statute, regulation,
rule or Tariff is to such agreement, instrument, statute, regulation, or rule or
Tariff as amended and supplemented from time to time (and, in the case of a
statute, regulation, rule or Tariff, to any successor provision).
     2.2 Subject to the terms set forth in Section 16 regarding rates and
charges, each Party hereby incorporates by reference those provisions of its
Tariffs that govern the provision of any of the services or facilities provided
hereunder. If any provision of this Agreement and an applicable Tariff cannot be
reasonably construed or interpreted to avoid conflict, the provision contained
in this Agreement shall prevail. If any provision contained in this main body of
the Agreement and any Appendix hereto cannot be reasonably construed or
interpreted to avoid conflict, the provision contained in this main body of the
Agreement shall prevail. The fact that a condition, right, obligation, or other
term appears in this Agreement but not in any such Tariff shall not be
interpreted as, or be deemed grounds for finding, a conflict for purposes of
this Section 2. The Parties agree to give notice of all proposed Tariff changes
pursuant to Commission rules and orders.
3.0 [Intentionally left blank]
4.0 INTERCONNECTION ARRANGEMENT
     The types of traffic to be exchanged under this Agreement shall be Local
Traffic and IntraLATA Toll Traffic.
4.1 Scope
          4.1.1 Section 4 describes the architecture for direct Interconnection
of the Parties’ facilities and equipment over which the Parties shall configure
the following trunk groups:
               4.1.1.1 Interconnection trunks (“Interconnection Trunks” or
“Interconnection Trunk Group[s]”)for the transmission and routing of Local
Traffic, IntraLATA

10



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
Toll Traffic and translated (post-query) intraLATA 800/888 traffic between their
respective Telephone Exchange Service Customers in accordance with Section 5
below. Interconnection Trunks shall be designed and configured for two-way
operation.
          4.1.2 For the purposes of this Agreement, the Parties agree that
Interconnection for the transport and termination of traffic may take place
indirectly via a third party’s Tandem Transit arrangement or directly at a
terminating End Office, a Tandem, a Wire Center, any mutually agreed-upon
Mid-Span Meet or Shared Fiber Meet arrangement as provided in Sections 4.2 to
4.4 below, and/or other points as specified herein. Notwithstanding the
foregoing, sentence, the Parties shall consider and discuss the establishment of
two-way direct End Office trunk groups when the volume of transit traffic
originating from one Party and passing through the appropriate ILEC Tandem
switch to which both Parties are directly connected, and terminating at the
other Party, exceeds the CCS busy hour equivalent of one (1) DS-1 equivalent
trunks, on a monthly average basis, for each month of any three (3) consecutive
months.
          4.1.3 Where direct Interconnection is used, the Parties shall
establish mutually agreed-upon interconnection points (collectively, the “Points
of Interconnection” or “POIs”).
          4.1.4 Where direct Interconnection is used, the Parties shall
configure separate trunk groups (as described in subsection 4.1.1 and 4.1.2
above) for traffic between Cox and Pac-West. Where indirect Interconnection is
used, each Party shall be responsible for ensuring that it has sufficient
facilities in place to each third party Tandem Transit arrangement used to
exchange traffic between the Parties’ networks.
4.2 Physical Architectures
          4.2.1 In each LATA where direct Interconnection is used, the Parties
shall utilize the POI(s) designated as the points from which the Parties will
provide the transport and termination of traffic. Each Party is operationally
and financially responsible for bringing its facilities (and the originating
traffic over those facilities) to the POI(s).
          4.2.2 The Parties may mutually agree to any of the following methods
for direct Interconnection:
          (a) a Physical Collocation facility established separately by a Party
or by a third party with whom Cox or Pac-West has contracted for such purposes;
          (b) an entrance facility and transport (and any necessary
multiplexing) provided by or leased from a Party or a third party, pursuant to
its effective Tariff;
          (c) a Mid-Span Meet, pursuant to Section 4.3;
          (e) any other mutually-agreed to arrangement, as negotiated by the
Parties.

11



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
          4.2.3 Each Party shall provide its own facilities or purchase
necessary transport for the delivery of traffic to any agreed-to POI; where
facilities are shared, each Party shall pay its proportionate share of the cost
of the jointly-used facilities.
          4.2.4 The Parties may order any of the Interconnection methods
specified above in accordance with the order intervals and other terms and
conditions, including, without limitation, rates and charges, set forth in this
Agreement, in any applicable Tariff(s) or as may be subsequently agreed to
between the Parties.
4.3 Mid-Span Meets
          4.3.1 The Parties may agree to establish (i) a Mid-Span Meet
arrangement in accordance with the terms of this subsection 4.3 that utilizes
wireline transmission facilities. In a Mid-Span Meet, each Party extends its
facilities to meet the other Party. The point where the facilities meet is the
Mid-Span point. Each Party bears its own costs to establish and maintain a
Mid-Span Meet arrangement, and/or shares any common costs associated with the
arrangement. However, the Parties also agree that a technical arrangement for a
Mid-Span Meet may involve one Party placing and extending its own (or leased)
fiber facilities to the Wire Center of the other Party, with sufficient
additional length on the fiber to permit the receiving Party to terminate the
fiber without requiring splicing of the fiber facilities prior to the terminal
equipment in the receiving Party’s Wire Center. In this situation, the Parties
will negotiate reasonable compensation to be paid to the Party extending the
facilities for the associated labor, materials, and conduit space used in
extending its facilities beyond a negotiated Mid Span point.
          4.3.2 The establishment of any Mid-Span Meet arrangement is expressly
conditioned upon the Parties’ reaching prior agreement on appropriate sizing and
forecasting, equipment, ordering, provisioning, maintenance, repair, testing,
augment, and compensation procedures and arrangements, reasonable distance
limitations, and on any other arrangements necessary to implement the Mid-Span
Meet arrangement. Any Mid-Span Meet arrangement requested at a third-party
premises is expressly conditioned on the Parties’ having sufficient capacity at
the requested location to meet such request, on unrestricted 24-hour access for
both Parties to the requested location, on other appropriate protections as
deemed necessary by either Party, and on an appropriate commitment that such
access and other arrangements may not be restricted for a reasonable period.
          4.3.3 Mid-Span Meet arrangements shall be used only for the
termination of Local Traffic and IntraLATA Toll Traffic, unless and until such
time as the Parties have agreed to appropriate compensation arrangements
relating to the exchange of other types of traffic over such Mid-Span Meet, and
only where facilities are available.
          4.3.4 A Mid-Span Meet arrangement may be implemented by establishing
direct End Office interconnection using an electrical or optical cross-connect
between the Parties’ respective collocation arrangements at the appropriate
third-party LEC Central Office. Each Party will pay 50% of the non-recurring and
recurring costs of the cross-connects provisioned by the third-party LEC. Except
for the splitting of cross-connect costs, each Party shall be

12



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
operationally and financially responsible for its own facilities on its side of
the Interconnection Point.
          4.3.5 The Parties’ agree to initially establish direct End Office
Trunking arrangements in accordance with Appendix 2 to this Agreement.
Appendix 2 of the Agreement may be revised from time to time upon the mutual
agreement of the Parties to reflect additional or changed interconnection
arrangements in California utilizing the Mid-Span Meet arrangement discussed in
Section 4.3.4 above or any other method available under Section 4.
     4.4 [Intentionally left blank]
     4.5 [Intentionally left blank]
     4.6 [Intentionally left blank]
5.0 TRANSMISSION AND ROUTING OF TELEPHONE EXCHANGE SERVICE TRAFFIC
     5.1 Scope of Traffic
     Section 5 prescribes parameters for trunk groups to be effected over the
Interconnections specified in Section 4 for the transmission and routing of
Local Traffic, translated (post-query) LEC IntraLATA 800/888 traffic, and
IntraLATA Toll Traffic between the Parties’ respective Customers.
     5.2 Trunk Group Connections and Ordering
          5.2.1 Where direct Interconnection is used, trunk group connections
will be made at a DS-1 level, DS-3 level, OC-3 level or higher. Higher speed
connections shall be made, when and where available, in accordance with the
Joint Implementation and Grooming Process prescribed in Section 10.
          5.2.2 Where direct Interconnection is used, each Party shall provide
trunk groups, where available and upon reasonable request, that are configured
utilizing the B8ZS ESF protocol for 64 kbps clear channel transmission between
the Parties’ respective networks.
          5.2.3 Each Party will identify its Carrier Identification Code, a
three or four digit numeric obtained from Telcordia (formerly “Bellcore”), to
the other Party when ordering a trunk group.
     5.3 Additional Switching System Hierarchy and Trunking Requirements

13



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
          For purposes of routing Cox traffic to Pac-West, the subtending
arrangements between Pac-West Tandem Switches (or functional equivalent) and
Pac-West End Office Switches (or functional equivalent) shall be the same as the
Tandem/End Office subtending arrangements Pac-West maintains for the routing of
its own or other carriers’ traffic. For purposes of routing Pac-West traffic to
Cox, the subtending arrangements between Cox Tandem Switches (or functional
equivalent) and Cox End Office Switches (or functional equivalent) shall be the
same as the Tandem/End Office subtending arrangements (or functional equivalent)
which Cox maintains for the routing of its own or other carriers’ traffic.
     5.4 Signaling
     Each Party will provide the other Party with direct or indirect access to
its databases and associated signaling necessary for the routing and completion
of the other Party’s traffic in accordance with the provisions contained in
Section 14 below. In addition, where direct trunk Interconnection is used, the
Parties will use SS7 signaling; where indirect trunk Interconnection is used,
the Parties will ensure that SS7 signaling is used end-to-end.
     5.5 Grades of Service
     Where direct Interconnection is used, the Parties shall initially engineer
and shall jointly engineer and maintain all trunk groups consistent with the
Joint Implementation and Grooming Process as set forth in Section 10.
     5.6 Measurement and Billing
          5.6.1 The terminating Party shall be responsible for creating or
obtaining any billing records needed in order to bill the originating Party
terminating access minutes of use. Measurement of minutes of use shall be in
actual conversation seconds. The total conversation seconds over each
Interconnection trunk group will be totaled for the entire monthly billing cycle
and then rounded to the next whole minute.
          5.6.2 For billing and/or self-auditing purposes, whether direct or
indirect Interconnection is used, each Party shall pass Calling Party Number
(“CPN”) information on at least ninety percent (90%) of calls carried over the
Interconnection Trunks. If the originating Party passes CPN on less than ninety
percent (90%) of its calls, the terminating Party shall bill its intrastate
Switched Access Service rates for all traffic passed without CPN unless the
Parties agree that such other rates should apply to such traffic.
          5.6.3 The Parties agree to provide a single statewide percent local
usage (“PLU”) factor for all traffic exchanged between the Parties directly and
indirectly via a Tandem Transit provider. Each Party shall provide the initial
PLU to the other within 30 days of execution of the Agreement. Adjustments to
the applicable PLU, if any, may be made on a calendar-year quarterly basis,
within 15 calendar days after the end of each quarter. When billing the other
Party, a Party may classify traffic as either Local Traffic or IntraLATA Toll
Traffic by using CPN information or such PLU factor.

14



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
     5.7 Compensation Arrangements
     Compensation arrangements address the transport and termination of Local
Traffic and IntraLATA Toll Traffic between the Parties. Compensation for the
transport and termination of traffic not specifically addressed in this
subsection 5.7 shall be as provided elsewhere in this Agreement, or if not so
provided, as required by the Tariffs of the Party transporting and/or
terminating the traffic.
          5.7.1 Nothing in this Agreement shall be construed to limit either
Party’s ability to designate the areas within which that Party’s Customers may
make calls which that Party rates as “local” in its Customer Tariffs.
          5.7.2 For all Local Traffic, the Parties compensate each other for the
transport and termination of all Local Traffic (including Internet Traffic) at
the rates provided in the Detailed Schedule of Itemized Charges (Appendix 1
hereto).
          5.7.3 No additional charges, including port or transport charges,
shall apply for receiving and terminating Local Traffic or receiving and handing
off Internet Traffic delivered to the Cox-POI or the Pac-West-POI, except as set
forth in the Price Schedule.
          5.7.4 The Parties agree to abide by all applicable orders and rules of
the FCC and Commission with respect to Reciprocal Compensation for Local Traffic
exchanged between the Parties, to the extent such orders and rules do not
conflict with the Act.
          5.7.5 The Parties shall compensate each other for the transport and
termination of all IntraLATA Toll Traffic at the rates provided in the Detailed
Schedule of Itemized Charges (Appendix 1 hereto).
          5.7.6 The designation of traffic as Local or IntraLATA Toll for
purposes of compensation shall be based on the horizontal and vertical
coordinates associated with the originating and terminating NPA-NXXs of the
call, regardless of the carrier(s) involved in carrying any segment of the call.
          5.7.7 In accordance with subsection 14.2, Pac-West and Cox agree that
all networks involved in exchanging Pac-West and Cox traffic via Tandem Transit
arrangement will use CCS/SS7 protocol, including Calling Party Number (“CPN”)
and appropriate TCAP messages, to facilitate full interoperability and billing
and/or self-audit functions.
          5.7.8 Each Party reserves the right to measure and audit all traffic,
up to a maximum of one audit per 12-month period, to ensure that proper rates
are being applied appropriately, provided, however, that either Party shall have
the right to conduct additional audit(s) if the preceding audit disclosed
material errors or discrepancies. Each Party agrees to provide the necessary
traffic data or permit the other Party’s recording equipment to be installed for
sampling purposes in conjunction with any such audit.

15



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
     5.8 Compensation to Third Party Transit Tandem Service Providers
     5.8.1 Where Traffic is exchanged via a third party’s Tandem Transit
arrangement, the originating Party shall be responsible for payment of any
transit charges assessed by the third party Tandem Transit provider for the use
of its tandem. Further, it is the originating Party’s responsibility to ensure
that any agreement it may have in place with such third party Tandem Transit
provider allows the originating Party’s traffic to be transited to the
terminating Party.
     5.8.2 To the extent required to prevent double payment or double recovery
by either Party, if either Party bills the Tandem Transit provider for
terminating the other Party’s traffic, or if either Party pays the Tandem
Transit provider to terminate that Party’s traffic (in addition to paying the
Tandem Transit provider’s ‘transit’ charges), the Parties agree that no
additional compensation for such traffic shall be billed or owed between the
Parties.
6.0 800/888 TRAFFIC
     For IntraLATA Toll Free Service calls provided by one of the Parties, the
compensation set forth in the Detailed Schedule of Itemized Charges (Appendix 1
hereto) for IntraLATA Toll Traffic, shall be paid by the Party terminating the
call to the Party originating the call. If needed, the Parties will develop a
mutually agreed-to method for exchanging billing data for this purpose.
7.0 [Intentionally left blank]
8.0 [Intentionally left blank]
9.0 NETWORK MAINTENANCE AND MANAGEMENT; OUTAGES
     9.1 Information Exchange
     The Parties will work cooperatively to install and maintain a reliable
network. Cox and Pac-West will exchange appropriate information (e.g.,
maintenance contact numbers, escalation procedures, network information,
information required to comply with law enforcement and other security agencies
of the Government) to achieve this desired reliability. In addition, the Parties
will work cooperatively to apply sound network management principles to
alleviate or to prevent congestion.
     9.2 [Intentionally left blank]
     9.3 Repeated or Willful Noncompliance

16



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
     The Interconnection provided hereunder may be discontinued (e.g., trunks
made busy and/or disconnected) by either Party upon thirty (30) days’ written
notice to the other for repeated or willful violation of and/or a refusal to
comply with this Agreement in any material respect. Interconnection shall not be
discontinued if the other Party cures or disputes the alleged violation within
the thirty (30) day time frame of receipt of the written notice. The Party
discontinuing will notify the appropriate federal and/or state regulatory bodies
concurrently with the notice to the other Party of the prospective
discontinuance.
     9.4 Outage Repair Standard
     In the event of an outage or trouble in any arrangement, facility, or
service being provided by a Party hereunder (the “Providing Party”), the
Providing Party will follow procedures for isolating and clearing the outage or
trouble that are no less favorable than those that apply to comparable
arrangements, facilities, or services being provided by the Providing Party to
any other carrier whose network is connected to that of the Providing Party. Cox
and Pac-West may agree to modify those procedures from time to time based on
their experience with comparable Interconnection arrangements with other
carriers.
     9.5 Notice of Changes
     If a Party makes a change in the information necessary for the transmission
and routing of services using that Party’s network, or any other change in its
network which it believes will materially affect the interoperability of its
network with the other Party’s network, the Party making the change shall
provide at least ninety (90) days’ advance written notice of such change to the
other Party, and shall use all reasonable efforts to provide at least one
hundred eighty (180) days’ notice where practicable; provided, however, that if
a longer period of notice is required by the FCC’s or Commission’s rules.
10. JOINT NETWORK IMPLEMENTATION AND GROOMING PROCESS; INSTALLATION,
MAINTENANCE, TESTING AND REPAIR
10.1 Joint Network Implementation and Grooming Process
     Cox and Pac-West shall jointly develop an implementation and grooming
process (the “Joint Process”) which shall define and detail, inter alia,
(a) where direct Interconnection is used, standards to ensure that
Interconnection trunk groups experience a grade of service, availability and
quality which is comparable to that achieved on interoffice trunks within one
another’s network and in accord with all appropriate relevant industry-accepted
quality, reliability and availability standards. “Final” trunk groups, if used,
will be engineered using a design blocking objective of B.01;
(b) where direct Interconnection is used, the respective duties and
responsibilities of the Parties with respect to the administration and
maintenance

17



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
of the trunk groups, including, but not limited to, standards and procedures for
notification and discoveries of trunk disconnects;
(c) disaster recovery provision;
(d) information related to traffic between exchanges that may be required for
forecasting each Party’s network requirements; and
(e) such other matters as the Parties may agree, including, e.g., where direct
Interconnection is used, implementation of End Office-to-End Office high usage
trunks, as sound engineering practices may dictate.
     10.2 Installation, Maintenance, Testing and Repair
     Unless otherwise agreed to by the Parties, direct Interconnection shall be
equal in quality to that provided by each of the Parties to any subsidiary,
affiliate, or third party. For purposes of this Agreement, “equal in quality”
means the same or equivalent interface specifications, provisioning,
installation, maintenance, testing and repair intervals for the same or
equivalent services under like circumstances. If either Party is unable to
fulfill its obligations under this subsection 10.2, it shall notify the other
Party of its inability to do so and will negotiate alternative intervals in good
faith. The Parties agree that the standards to be used by each Party for
isolating and clearing any disconnections and/or other direct or indirect
Interconnection outages or troubles shall be no less favorable than those
applicable to comparable arrangements, facilities, or services being provided by
such Party to any other carrier whose network is connected to that of the
Providing Party.
     10.3 Forecasting Requirements for Trunk Provisioning
          10.3.1 Where direct Interconnection is used, within ninety (90) days
of executing this Agreement, the Parties shall provide one another yearly
traffic forecasts. This initial forecast will provide the amount of traffic to
be delivered by each Party over each of the Interconnection Trunk groups. The
forecast shall be updated and provided to one another twice a year. All
forecasts shall include Access Carrier Terminal Location, traffic type
(local/toll, IP, etc.), code (identifies trunk group), A location/Z location
(CLLI codes), interface type (e.g., DS1), and cumulative trunks in service each
year for current, as well as current plus-1 and plus-2 years.
          10.3.2 Where direct Interconnection is used the Parties will, for
ninety (90) days, monitor traffic on each trunk group that it establishes. At
the end of such ninety (90) day period, either Party may request to disconnect
trunks that, based on reasonable engineering criteria and capacity constraints,
are not warranted by the actual traffic volume experienced.

18



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
11.0 LOCAL NUMBER PORTABILITY
     11.1 Scope
          The Parties shall provide Local Number Portability (LNP) in accordance
with the Act and the rules and regulations as from time to time prescribed by
the FCC. Location Routing Number (LRN) is currently being used by the
telecommunications industry to provide LNP, and will be used by the Parties to
implement LNP between their networks to the extent required under the Act and
the FCC’s regulations.
     11.2 [Intentionally left blank]
     11.3 [Intentionally left blank]
12.0 [Intentionally left blank]
13.0 [Intentionally left blank]
14.0 DATABASES AND SIGNALING
     14.1 Each Party shall provide the other Party with access to databases and
associated signaling necessary for call routing and completion, including but
not limited to calling name information as required, by providing SS7 Common
Channel Signaling (CCS) Interconnection in accordance with existing Tariffs, and
Interconnection and access to 800/888 databases, LIDB, and any other necessary
databases in accordance with existing Tariffs and/or agreements with other
unaffiliated carriers, with compensation terms in accordance with Section 14.3
below. Alternatively, either Party may secure CCS Interconnection from a
commercial SS7 hub provider, and in that case the other Party will permit the
purchasing Party to access the same databases as would have been accessible if
the purchasing party had connected directly to the other Party’s CCS network.
     14.2 The Parties will provide CCS Signaling to one another in all direct or
indirect Interconnection trunking arrangements. The Parties will cooperate on
the exchange of TCAP messages to facilitate interoperability of all CCS-based
features and services, including but not limited to CLASS and Calling Name
Delivery, to the extent each Party offers such features and functions to its
Customers. All CCS Signaling parameters will be provided upon request (where
such parameters are available and support signaling features and functions
deployed within both Parties’ networks), including called party number, Calling
Party Number, calling party category, and charge number. All privacy indicators
will be honored.
     14.3 The Parties agree that their respective CCS signaling costs shall
offset each other, and no explicit compensation between the Parties shall apply.

19



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
15.0 [Intentionally left blank]
16.0 COORDINATION WITH TARIFF TERMS
     16.1 Where explicitly noted in this Agreement, the Parties acknowledge that
some of the services, facilities, and arrangements described herein are or will
be available under and subject to the terms of the federal or state Tariffs of
the other Party applicable to such services, facilities, and arrangements. To
the extent a Tariff of the Providing Party applies to any service, facility, and
arrangement described herein, the Parties agree as follows:
          16.1.1 Those rates and charges for services, facilities, and
arrangements that reference a rate contained in an existing Tariff of the
Providing Party, shall conform with those contained in the then-prevailing
Tariff and vary in accordance with any changes that may be made to the Tariff
rates and charges subsequent to the Effective Date.
17.0 [Intentionally left blank]
18.0 TERM AND TERMINATION.
     18.1 This Agreement shall be effective as of the execution date first above
written and continue in effect for one (1) year, and thereafter the Agreement
shall continue in force and effect unless and until terminated as provided
herein. Upon the expiration of the initial term, either Party may terminate this
Agreement by providing written notice of termination to the other Party, such
written notice to be provided at least ninety (90) days in advance of the date
of termination. In the event of such termination, those service arrangements
made available under this Agreement shall continue without interruption on a
month-to-month basis until a new agreement is executed by the Parties.
     18.2 If either Party defaults in the payment of any amount due hereunder,
or if either Party violates any other provision of this Agreement, and such
default or violation shall continue for thirty (30) days after written notice
thereof, the other Party may terminate this Agreement and services hereunder by
written notice; provided the other Party has provided the defaulting Party and
the appropriate federal and/or state regulatory bodies with written notice at
least twenty five (25) days prior to terminating service. Notice shall be posted
by overnight mail, return receipt requested. If the defaulting Party cures the
default or violation within the twenty five (25) day period, the other Party
will not terminate service or this Agreement but shall be entitled to recover
all costs, if any, incurred by it in connection with the default or violation,
including, without limitation, costs incurred to prepare for the termination of
service.

20



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
19.0 DISCLAIMER OF REPRESENTATIONS AND WARRANTIES
     EXCEPT AS EXPRESSLY PROVIDED UNDER THIS AGREEMENT, NEITHER PARTY MAKES ANY
WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES, FUNCTIONS AND
PRODUCTS IT PROVIDES UNDER OR CONTEMPLATED BY THIS AGREEMENT AND THE PARTIES
DISCLAIM THE IMPLIED WARRANTIES OF MERCHANTABILITY AND OF FITNESS FOR A
PARTICULAR PURPOSE.
20.0 CANCELLATION CHARGES
     Except as provided in this Agreement or as otherwise provided in any
applicable Tariff, no cancellation charges shall apply.
21.0 INDEMNIFICATION
     21.1 Each Party agrees to release, indemnify, defend and hold harmless the
other Party from and against all losses, claims, demands, damages, expenses,
suits or other actions, or any liability whatsoever, including, but not limited
to, costs and attorneys’ fees (collectively, a “Loss”), (a) whether suffered,
made, instituted, or asserted by any other party or person, relating to personal
injury to or death of any person, or for loss, damage to, or destruction of real
and/or personal property, whether or not owned by others, incurred during the
term of this Agreement and to the extent proximately caused by the acts or
omissions of the indemnifying Party, regardless of the form of action, or
(b) suffered, made, instituted, or asserted by its own Customer(s) against the
other Party arising out of the other Party’s provision of services to the
indemnifying Party under this Agreement. Notwithstanding the foregoing
indemnification, nothing in this Section 21. shall affect or limit any claims,
remedies, or other actions the indemnifying Party may have against the
indemnified Party under this Agreement, any other contract, or any applicable
Tariff(s), regulations or laws for the indemnified Party’s provision of said
services.
     21.2 The indemnification provided herein shall be conditioned upon:
(a) The indemnified Party shall promptly notify the indemnifying Party of any
action taken against the indemnified Party relating to the indemnification.
(b) The indemnifying Party shall have sole authority to defend any such action,
including the selection of legal counsel, and the indemnified Party may engage
separate legal counsel only at its sole cost and expense.
(c) In no event shall the indemnifying Party settle or consent to any judgment
pertaining to any such action without the prior written consent of the
indemnified Party, which consent shall not be unreasonably withheld.

21



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
(d) The indemnified Party shall, in all cases, assert any and all provisions in
its Tariffs that limit liability to third parties as a bar to any recovery by
the third party claimant in excess of such limitation of liability.
(e) The indemnified Party shall offer the indemnifying Party all reasonable
cooperation and assistance in the defense of any such action.
22.0 LIMITATION OF LIABILITY
     22.1 The liability of either Party to the other Party for damages arising
out of failure to comply with a direction to install, restore or terminate
facilities; or out of failures, mistakes, omissions, interruptions, delays,
errors, or defects occurring in the course of furnishing any services,
arrangements, or facilities hereunder shall be determined in accordance with the
terms of the applicable Tariff(s) of the Providing Party. In the event no
Tariff(s) apply, the Providing Party’s liability shall not exceed an amount
equal to the pro rata monthly charge for the period in which such failures,
mistakes, omissions, interruptions, delays, errors or defects occur. Recovery of
said amount shall be the injured Party’s sole and exclusive remedy against the
Providing Party for such failures, mistakes, omissions, interruptions, delays,
errors or defects.
     22.2 Neither Party shall be liable to the other in connection with the
provision or use of services offered under this Agreement for indirect,
incidental, consequential, reliance or special damages, including (without
limitation) damages for lost profits (collectively, “Consequential Damages”),
regardless of the form of action, whether in contract, warranty, strict
liability, or tort, including, without limitation, negligence of any kind, even
if the other Party has been advised of the possibility of such damages;
provided, that the foregoing shall not limit a Party’s obligation under
Section 21.
     22.3 The Parties agree that neither Party shall be liable to the Customers
of the other Party in connection with its provision of services to the other
Party under this Agreement. Nothing in this Agreement shall be deemed to create
a third party beneficiary relationship between the Party providing the service
and the Customers of the Party purchasing the service. In the event of a dispute
involving both Parties with a Customer of one Party, both Parties shall assert
the applicability of any limitations on liability to Customers that may be
contained in either Party’s applicable Tariff(s).
23.0 COMPLIANCE WITH LAWS
     23.1 Each Party represents and warrants that it is now and will remain in
compliance with all Applicable Laws. Each Party shall promptly notify the other
Party in writing of any governmental action that suspends, cancels, withdraws,
limits, or otherwise materially affects its ability to perform its obligations
hereunder.
     23.2 The Parties recognize that the FCC has issued and may continue to
issue the FCC regulations implementing of the Telecommunications Act that affect
certain terms contained in this

22



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
Agreement. In the event that any one or more of the provisions contained herein
is inconsistent with any applicable rule contained in such FCC Regulations, the
Parties agree to make only the minimum revisions necessary to eliminate the
inconsistency or amend the application-affecting provision(s).
     23.3 In the event any Applicable Law other than the FCC Regulations
requires modification of any material term(s) contained in this Agreement or if
any of the definitions that are expressly taken from the Act and restated in
Section 1 hereof are amended in any material fashion, either Party may require a
renegotiation of the term(s) that require direct modification as well as of any
term(s) that are reasonably affected thereby. If neither Party requests a
renegotiation or if an Applicable Law requires modification of any non-material
term(s), then the Parties agree to make only the minimum modifications
necessary, and the remaining provisions of this Agreement shall remain in full
force and effect.
24.0 MISCELLANEOUS
     24.1 Authorization
          24.1.1 Pac-West is a corporation duly organized, validly existing and
in good standing under the laws of the State of California, and has full power
and authority to execute and deliver this Agreement and to perform the
obligations hereunder.
          24.1.2 Cox is a corporation duly organized, validly existing and in
good standing under the laws of the State of California, and has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.
     24.2 Independent Contractor
     Each Party shall perform services hereunder as an independent contractor
and nothing herein shall be construed as creating any other relationship between
the Parties. Each Party and each Party’s contractor shall be solely responsible
for the withholding or payment of all applicable federal, state and local income
taxes, social security taxes and other payroll taxes with respect to their
employees, as well as any taxes, contributions or other obligations imposed by
applicable state unemployment or workers’ compensation acts. Each Party has sole
authority and responsibility to hire, fire and otherwise control its employees.
     24.3 Force Majeure
     Neither Party shall be responsible for delays or failures in performance
resulting from acts or occurrences beyond the reasonable control of such Party,
regardless of whether such delays or failures in performance were foreseen or
foreseeable as of the date of this Agreement, including, without limitation:
adverse weather conditions, fire, explosion, power failure, acts of God, war,
revolution, civil commotion, or acts of public enemies; any law, order,
regulation, ordinance or requirement of any government or legal body; strikes,
boycotts; or delays caused by the other Party ; or any other circumstances
beyond the Party’s reasonable control. In such event, the affected Party

23



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
shall, upon giving prompt notice to the other Party, be excused from such
performance on a day-to-day basis to the extent of such interferences (and the
other Party shall likewise be excused from performance of its obligations on a
day-to-day basis to the extent such Party’s obligations relate to the
performance so interfered with). The affected Party shall use its best efforts
to avoid or remove the cause(s) of non-performance and both Parties shall
proceed to perform with dispatch once the cause(s) are removed or cease. Each
Party agrees to treat the other Party in parity with the manner in which it
treats itself and any other entities with regard to a Force Majeure event.
     24.4 Confidentiality
          24.4.1 All information, including but not limited to specification,
microfilm, photocopies, magnetic disks, magnetic tapes, drawings, sketches,
models, samples, tools, technical information, data, employee records, maps,
financial reports, and market data, (i) furnished by one Party to the other
Party dealing with Customer-specific, facility-specific, or usage-specific
information, other than customer information communicated for the purpose of
publication or directory database inclusion, or (ii) in written, graphic,
electromagnetic, or other tangible form and marked at the time of delivery as
“Confidential” or “Proprietary,” or (iii) communicated orally and declared to
the receiving Party at the time of delivery, or by written notice given to the
receiving Party within ten (10) days after delivery, to be “Confidential” or
“Proprietary” (collectively referred to as “Proprietary Information”), shall
remain the property of the disclosing Party.
          24.4.2 Each Party shall keep all of the other Party’s Proprietary
Information confidential in the same manner it holds its own Proprietary
Information confidential (which in all cases shall be no less than reasonable)
and shall use the other Party’s Proprietary Information only for performing the
covenants contained in this Agreement. Neither Party shall use the other Party’s
Proprietary Information for any other purpose except upon such terms and
conditions as may be agreed upon between the Parties in writing.
          24.4.3 Unless otherwise agreed, the obligations of confidentiality and
non-use set forth in this Agreement do not apply to such Proprietary Information
that:
(a) was, at the time of receipt, already known to the receiving Party free of
any obligation to keep it confidential as evidenced by written records prepared
prior to delivery by the disclosing Party; or
(b) is or becomes publicly known through no wrongful act of the receiving Party;
or
(c) is rightfully received from a third person having no direct or indirect
secrecy or confidentiality obligation to the disclosing Party with respect to
such information; or
(d) is independently developed by an employee, agent, or contractor of the
receiving Party that is not involved in any manner with the provision of
services pursuant to this Agreement and does not have any direct or indirect
access to the Proprietary Information; or

24



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
(e) is approved for release by written authorization of the disclosing Party; or
(f) is required to be made public by the receiving Party pursuant to applicable
law or regulation, provided that the receiving Party shall give sufficient
notice of the requirement to the disclosing Party to enable the disclosing Party
to seek protective orders.
          24.4.4 Upon request by the disclosing Party, the receiving Party shall
return all tangible copies of Proprietary Information, whether written, graphic
or otherwise, except that the receiving Party may retain one copy for archival
purposes only.
          24.4.5 Notwithstanding any other provision of this Agreement, the
provisions of this subsection 24.4 shall apply to all Proprietary Information
furnished by either Party to the other in furtherance of the purpose of this
Agreement, even if furnished before the Effective Date. The obligations
hereunder shall expire three (3) years after termination with respect to any
information.
     24.5 Choice of Law
     The construction, interpretation and performance of this Agreement shall be
governed by and construed in accordance with the laws of the State of
California, except for its conflicts of laws provisions. In addition, insofar as
and to the extent federal law may apply, federal law will control.
     24.6 Taxes
          24.6.1 In General. With respect to any purchase hereunder of services,
facilities or arrangements, if any federal, state or local tax, fee, surcharge
or other tax-like charge (a “Tax”) is required or permitted by Applicable Law to
be collected from the purchasing Party by the Providing Party, then (i) the
Providing Party shall properly bill the purchasing Party for such Tax, (ii) the
purchasing Party shall timely remit such Tax to the Providing Party and
(iii) the Providing Party shall timely remit such collected Tax to the
applicable taxing authority.
          24.6.2 Taxes Imposed on the Providing Party With respect to any
purchase hereunder of services, facilities or arrangements, if any federal,
state or local Tax is imposed by Applicable Law on the receipts of the Providing
Party, which Law permits the Providing Party to exclude certain receipts
received from sales for resale to a public utility, distributor, telephone
company, local exchange carrier, telecommunications company or other
communications company (“Telecommunications Company”), such exclusion being
based solely on the fact that the purchasing Party is also subject to a tax
based upon receipts (“Receipts Tax”), then the purchasing Party (i) shall
provide the Providing Party with notice in writing in accordance with subsection
24.6.6 of this Agreement of its intent to pay the Receipts Tax and (ii) shall
timely pay the Receipts Tax to the applicable tax authority.
          24.6.3 Taxes Imposed on Customers With respect to any purchase
hereunder of services, facilities or arrangements that are resold to a third
party, if any federal, state or local Tax is imposed by Applicable Law on the
subscriber, end-user, Customer or ultimate consumer

25



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
(“Subscriber”) in connection with any such purchase, which a Telecommunications
Company is required to impose and/or collect from a Subscriber, then the
purchasing Party (i) shall be required to impose and/or collect such Tax from
the Subscriber and (ii) shall timely remit such Tax to the applicable taxing
authority.
          24.6.4 Liability for Uncollected Tax, Interest and Penalty If the
Providing Party has not received an exemption certificate and fails to collect
any Tax as required by subsection 24.6.1, then, as between the Providing Party
and the purchasing Party, (i) the purchasing Party shall remain liable for such
uncollected Tax and (ii) the Providing Party shall be liable for any interest
assessed thereon and any penalty assessed with respect to such uncollected Tax
by such authority. If the Providing Party properly bills the purchasing Party
for any Tax but the purchasing Party fails to remit such Tax to the Providing
Party as required by subsection 24.6.1, then, as between the Providing Party and
the purchasing Party, the purchasing Party shall be liable for such uncollected
Tax and any interest assessed thereon, as well as any penalty assessed with
respect to such uncollected Tax by the applicable taxing authority. If the
Providing Party does not collect any Tax as required by subsection 24.6.1
because the purchasing Party has provided such Providing Party with an exemption
certificate that is later found to be inadequate by a taxing authority, then, as
between the Providing Party and the purchasing Party, the purchasing Party shall
be liable for such uncollected Tax and any interest assessed thereon, as well as
any penalty assessed with respect to such uncollected Tax by the applicable
taxing authority. If the purchasing Party fails to pay the Receipts Tax as
required by subsection 24.6.2, then, as between the Providing Party and the
purchasing Party, (x) the Providing Party shall be liable for any Tax imposed on
its receipts and (y) the purchasing Party shall be liable for any interest
assessed thereon and any penalty assessed upon the Providing Party with respect
to such Tax by such authority. If the purchasing Party fails to impose and/or
collect any Tax from Subscribers as required by subsection 24.6.3, then, as
between the Providing Party and the purchasing Party, the purchasing Party shall
remain liable for such uncollected Tax and any interest assessed thereon, as
well as any penalty assessed with respect to such uncollected Tax by the
applicable taxing authority. With respect to any Tax that the purchasing Party
has agreed to pay, or is required to impose on and/or collect from Subscribers,
the purchasing Party agrees to indemnify and hold the Providing Party harmless
on an after-tax basis for any costs incurred by the Providing Party as a result
of actions taken by the applicable taxing authority to recover the Tax from the
Providing Party due to the failure of the purchasing Party to timely pay, or
collect and timely remit, such Tax to such authority. In the event either Party
is audited by a taxing authority, the other Party agrees to cooperate fully with
the Party being audited in order to respond to any audit inquiries in a proper
and timely manner so that the audit and/or any resulting controversy may be
resolved expeditiously.
          24.6.5 Tax Exemptions and Exemption Certificates If Applicable Law
clearly exempts a purchase hereunder from a Tax, and if such Law also provides
an exemption procedure, such as an exemption-certificate requirement, then, if
the purchasing Party complies with such procedure, the Providing Party shall not
collect such Tax during the effective period of such exemption. Such exemption
shall be effective upon receipt of the exemption certificate or affidavit in
accordance with the terms set forth in subsection 24.6.6. If Applicable Law
clearly exempts a purchase hereunder from a Tax, but does not also provide an
exemption procedure, then the Providing Party shall not collect such Tax if the
purchasing Party (i) furnishes the

26



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
Providing Party with a letter signed by an officer requesting such an exemption
and citing the provision in the Law which clearly allows such exemption and
(ii) supplies the Providing Party with an indemnification agreement, reasonably
acceptable to the Providing Party (e.g., an agreement commonly used in the
industry), which holds the Providing Party harmless on an after-tax basis with
respect to its forbearing to collect such Tax.
          24.6.6 Notices for Purposes of this Subsection 24.6 All notices,
affidavits, exemption-certificates or other communications required or permitted
to be given by either Party to the other, for purposes of this subsection 24.6,
shall be made in writing and shall be delivered in person or sent by certified
mail, return receipt requested, or registered mail, or a courier service
providing proof of service, and sent to the addressees set forth in subsection
24.10 as well as to the following:

         
 
  To Pac-West:   Tamara Rudd
 
      Director of Tax
 
      Pac-West Telecomm, Inc.
 
      1776 West March Lane, Suite 250
 
      Stockton, CA 95207-6428
 
       
 
  To Cox:   Nancy Patin
 
      Director of Taxes
 
      Cox Communications, Inc.
 
      1400 Lake Hearn Drive, N.E.
 
      Atlanta, GA 30319

Either Party may from time to time designate another address or other addressees
by giving notice in accordance with the terms of this subsection 24.6. Any
notice or other communication shall be deemed to be given when received.
     24.7 Assignment.
     Either Party may assign this Agreement or any of its rights or obligations
hereunder to a third party, with the other Party’s prior written consent, which
consent shall not be unreasonably withheld upon the provision of reasonable
evidence by the proposed assignee that it has the resources, ability, and
authority to provide satisfactory performance under this Agreement. Any
assignment or delegation in violation of this subsection 24.7 shall be void and
ineffective and constitute a default of this Agreement. No consent will be
required in the event of assignment to a parent owning a majority of the Party,
or a majority owned subsidiary of the Party, provided that such assignment shall
not relieve the assigning Party of its obligations hereunder unless otherwise
agreed to by the Parties. The foregoing shall not be construed to prevent a
Party from granting a security interest in this Agreement.
     24.8 Billing and Payment; Disputed Amounts.
          24.8.1 Except as may otherwise be provided in this Agreement, each
Party shall submit on a monthly basis an itemized statement of charges incurred
by the other Party during the

27



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
preceding month(s) for services rendered hereunder. Payment of billed amounts
under this Agreement, whether billed on a monthly basis or as otherwise provided
herein, shall be due, in immediately available U.S. funds, within thirty
(30) days of the date of such statement.
          24.8.2 Although it is the intent of both Parties to submit timely and
accurate statements of charges, failure by either Party to present statements to
the other Party in a timely manner shall not constitute a breach or default, or
a waiver of the right to payment of the incurred charges, by the billing Party
under this Agreement, and the billed Party shall not be entitled to dispute the
billing Party’s statement(s) based on such Party’s failure to submit them in a
timely fashion.
          24.8.3 No claims, under this Agreement or its Attachments, shall be
brought for disputed amounts more than twenty-four (24) months from the date of
occurrence which gives rise to the dispute. If any portion of an amount due to a
Party (the “Billing Party”) under this Agreement is subject to a bona fide
dispute between the Parties, the Party billed (the “Non-Paying Party”) shall
within sixty (60) days of its receipt of the invoice containing such disputed
amount give notice to the Billing Party of the amounts it disputes (“Disputed
Amounts”) and include in such notice the specific details and reasons for
disputing each item. The Non-Paying Party shall pay when due (i) all undisputed
amounts to the Billing Party and (ii) the Disputed Amount into an interest
bearing escrow account with, or obtained from (in the case of a bond or letter
of credit), an entity agreeable to both Parties. The Disputed Amount shall
thereafter be paid, if appropriate, upon final determination of such dispute.
          24.8.4 If the Parties are unable to resolve the issues related to the
Disputed Amounts in the normal course of business within sixty (60) days after
delivery to the Billing Party of notice of the Disputed Amounts, each of the
Parties shall appoint a designated representative that has authority to settle
the dispute and that is at a higher level of management than the persons with
direct responsibility for administration of this Agreement. The designated
representatives shall meet as often as they reasonably deem necessary in order
to discuss the dispute and negotiate in good faith in an effort to resolve such
dispute. The specific format for such discussions will be left to the discretion
of the designated representatives, however all reasonable requests for relevant
information made by one Party to the other Party shall be honored.
          24.8.5 If the Parties are unable to resolve issues related to the
Disputed Amounts within forty five (45) days after the Parties’ appointment of
designated representatives pursuant to subsection 24.8.4, or if either Party
fails to appoint a designated representative within forty five (45) days, then
either Party may file a complaint with the Commission to resolve such issues or
proceed with any other remedy pursuant to law or equity. The Commission may
direct release of any or all funds (including any accrued interest) in the
escrow account, plus applicable late fees, to be paid to either Party.
          24.8.6 The Parties agree that all negotiations pursuant to this
subsection 24.8 shall remain confidential and shall be treated as compromise and
settlement negotiations for purposes of the Federal Rules of Evidence and state
rules of evidence.

28



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
          24.8.7 Any undisputed amounts not paid when due shall accrue interest
from the date such amounts were due at the lesser of (i) one and one-half
percent (1-1/2%) per month or (ii) the highest rate of interest that may be
charged under applicable law.
     24.9 Dispute Resolution
     Any dispute between the Parties regarding the interpretation or enforcement
of this Agreement or any of its terms shall be addressed by good faith
negotiation between the Parties, in the first instance. Should such negotiations
fail to resolve the dispute in a reasonable time, the Parties may, upon mutual
agreement, submit the matter to alternative dispute resolution (“ADR”) or, in
the absence of such an agreement, either Party may initiate an appropriate
action in any regulatory or judicial forum of competent jurisdiction.
     24.10 Notices
     Except as otherwise provided in this Agreement, notices given by one Party
to the other Party under this Agreement shall be in writing and shall be
(a) delivered personally, (b) delivered by express delivery service, or
(c) mailed, certified mail or first class U.S. mail postage prepaid, return
receipt requested, to the following addresses of the Parties:

         
 
  To Pac-West:   Mart McCann Director, Interconnection
Pac-West Telecomm, Inc.
1776 West March Lane, Suite 250
Stockton, CA 95207-6428
 
       
 
  To Cox:   Douglas Garrett
 
      Vice President Western Region Regulatory Affairs
 
      Cox California Telcom, LLC
 
      2200 Powell Street, Suite 1035
 
      Emeryville, California 94608

with a copy:

         
 
  To Pac-West:    
 
       
 
  To Cox:   Suzanne L. Howard
 
      Director, Regulatory Affairs
 
      Cox Communications, Inc.
 
      1400 Lake Hearn Drive, N.E.
 
      Atlanta, GA 30319

29



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
or to such other address as either Party shall designate by proper written
notice. Notices will be deemed given as of the earlier of (i) the date of actual
receipt, (ii) the next business day when notice is sent via express mail or
personal delivery, or (iii) three (3) days after mailing in the case of first
class or certified U.S. mail.
     24.11 Joint Work Product
     This Agreement is the joint work product of the Parties and has been
negotiated by the Parties and their respective counsel and shall be fairly
interpreted in accordance with its terms and, in the event of any ambiguities,
no inferences shall be drawn against either Party.
     24.12 No Third Party Beneficiaries; Disclaimer of Agency
     This Agreement is for the sole benefit of the Parties and their permitted
assigns, and nothing herein express or implied shall create or be construed to
create any third-party beneficiary rights hereunder. Except for provisions
herein expressly authorizing a Party to act for another, nothing in this
Agreement shall constitute a Party as a legal representative or agent of the
other Party, nor shall a Party have the right or authority to assume, create or
incur any liability or any obligation of any kind, express or implied, against
or in the name or on behalf of the other Party unless otherwise expressly
permitted by such other Party. Except as otherwise expressly provided in this
Agreement, no Party undertakes to perform any obligation of the other Party,
whether regulatory or contractual, or to assume any responsibility for the
management of the other Party’s business.
     24.13 No License
          24.13.1 Nothing in this Agreement shall be construed as the grant of a
license, either express or implied, with respect to any patent, copyright,
trademark, trade name, trade secret or any other proprietary or intellectual
property now or hereafter owned, controlled or licensable by either Party.
Neither Party may use any patent, copyrightable materials, trademark, trade
name, trade secret or other intellectual property right of the other Party
except in accordance with the terms of a separate license agreement between the
Parties granting such rights.
          24.13.2 Neither Party shall have any obligation to defend, indemnify
or hold harmless, or acquire any license or right for the benefit of, or owe any
other obligation or have any liability to, the other Party or its Customers
based on or arising from any claim, demand, or proceeding by any third party
alleging or asserting that the use of any circuit, apparatus, or system, or the
use of any software, or the performance of any service or method, or the
provision of any facilities by either Party under this Agreement, alone or in
combination with that of the other Party, constitutes direct, vicarious or
contributory infringement or inducement to infringe, misuse or misappropriation
of any patent, copyright, trademark, trade secret, or any other proprietary or
intellectual property right of any Party or third party. Each Party, however,
shall offer to the other reasonable cooperation and assistance in the defense of
any such claim.

30



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
          24.13.3 NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
PARTIES AGREE THAT NEITHER PARTY HAS MADE, AND THAT THERE DOES NOT EXIST, ANY
WARRANTY, EXPRESS OR IMPLIED, THAT THE USE BY THE PARTIES OF THE OTHER’S
FACILITIES, ARRANGEMENTS, OR SERVICES PROVIDED UNDER THIS AGREEMENT SHALL NOT
GIVE RISE TO A CLAIM BY ANY THIRD PARTY OF INFRINGEMENT, MISUSE, OR
MISAPPROPRIATION OF ANY INTELLECTUAL PROPERTY RIGHT OF SUCH THIRD PARTY.
     24.14 Technology Upgrades
     Nothing in this Agreement shall limit either Party’s ability to upgrade its
network through the incorporation of new equipment, new software or otherwise. A
Party shall provide the other written notice at least ninety (90) days prior to
the incorporation of any such upgrades in its network that will materially
affect the other’s service, and shall exercise reasonable efforts to provide at
least one hundred eighty (180) days’ notice where practicable. The party
receiving such notice shall be solely responsible for the cost and effort of
accommodating such changes in its own network.
     24.15 Survival
     The Parties’ obligations under this Agreement which by their nature are
intended to continue beyond the termination or expiration of this Agreement
shall survive the termination or expiration of this Agreement.
     24.16 Entire Agreement
     The terms contained in this Agreement and any Schedules, Appendices,
Tariffs and other documents or instruments referred to herein, which are
incorporated into this Agreement by this reference, constitute the entire
agreement between the Parties with respect to the subject matter hereof,
superseding all prior understandings, proposals and other communications, oral
or written. Neither Party shall be bound by any preprinted terms additional to
or different from those in this Agreement that may appear subsequently in the
other Party’s form documents, purchase orders, quotations, acknowledgments,
invoices or other communications.
     24.17 Counterparts
     This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
     24.18 Modification, Amendment, Supplement, or Waiver
     No modification, amendment, supplement to, or waiver of the Agreement or
any of its provisions shall be effective and binding upon the Parties unless it
is made in writing and duly signed by the Parties. A failure or delay of either
Party to enforce any of the provisions hereof, to exercise any option which is
herein provided, or to require performance of any of the provisions hereof shall
in no way be construed to be a waiver of such provisions or options.

31



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
     24.19 Successors and Assigns
     This Agreement shall be binding on and inure to the benefit of the Parties
and their respective legal successors and permitted assigns.
     24.20 Publicity
     Neither Party shall use the name of the other Party in connection with this
Agreement in a press release or statement without the prior consent of the other
Party, which consent shall not be unreasonably withheld.
     24.21 Amendment
     The Parties may mutually agree to amend this Agreement in writing.
     24.22 Changes in Law
     In the event of a change in applicable law that materially affects any
material term of this Agreement, the rights or obligations of either Party
hereunder, or the ability of either Party to perform any material provision
hereof, the Parties shall renegotiate in good faith such affected provisions
with a view toward agreeing to acceptable new terms as may be required or
permitted as a result of such legislative, regulatory, judicial, or other legal
action. If, after good faith negotiations, the Parties agree that resolution
will not be reached, then either Party may initiate an appropriate action in any
regulatory or judicial forum of competent jurisdiction.
     24.23 Severability
     The Parties negotiated the terms and conditions of this Agreement for
services and interconnection of their respective networks pursuant to section
251(a)(1) and 251(b) of the Act as a total arrangement and it is intended to be
nonseverable. Every interconnection and service provided hereunder shall be
subject to all rates, terms and conditions contained in this Agreement which are
legitimately related to the complete interconnection and all services provided
herein.

32



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed as of the dates set forth below.

                      Cox California Telcom, LLC   Pac-West Telecomm, Inc.
 
                   
By:
          By:                      
 
                    Printed:   Carrington Phillip   Printed:   John Sumpter
 
                   
 
                   
Title:
      Vice President Regulatory Affairs   Title:       Vice President,
Regulatory
 
                   
 
                   
Date:
          Date:                      

33



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
Appendix 1
DETAILED SCHEDULE OF ITEMIZED CHARGES

A.   Pac-West Services, Facilities, and Arrangements:

                  Pac-West Service   Non-recurring   Recurring
1.
  Entrance facilities, and transport, as appropriate, for Interconnection at
Pac-West End Office, Tandem Office, Serving Wire Center, or other Point of
Interconnection   Per Tariffed or negotiated rates    
 
           
2.
  Reciprocal Compensation for Local Traffic   None   $0.0007 per mou
 
           
3.
  Termination of IntraLATA Toll Traffic   Per intrastate Switched Access Tariff
  Per intrastate Switched Access Tariff

34



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement

B.   Cox Services, Facilities, and Arrangements:

                  Cox Service   Non-recurring   Recurring
1.
  Entrance facilities, and transport, as appropriate, for Interconnection at
Pac-West End Office, Tandem Office, Serving Wire Center, or other Point of
Interconnection   Per Tariffed or negotiated rates    
 
           
2.
  Reciprocal Compensation for Local Traffic   None   $0.0007 per mou
 
           
3.
  Termination of IntraLATA Toll Traffic   Per intrastate Switched Access Tariff
  Per intrastate Switched Access Tariff

35



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
Appendix 2
INITIAL INTERCONNECTION ARRANGEMENTS
1. Direct Interconnection. Where, and to the extent sound engineering practice
suggests the use of direct interconnection, the Parties agree to establish such
direct interconnection between their networks as described below:
(a) [If an ILEC ‘cage-to-cage’ interface is used.] Pac-West and Cox will
implement a Mid-Span Meet interconnection. Cox will provide Pac-West Channel
Facility Assignment and Letter Of Agency (“LOA”) for a DS3 position on their
APOT. Pac-West will order the DS3 cross connect from Pacific Bell (where Pacific
Bell provides such cross connects) and will bill Cox for its proportionate use
of the recurring and non-recurring costs charged by Pacific Bell for the cross
connect. Once Pac-West receives the Design Layout Record (“DLR”)/Circuit Layout
Record (“CLR”), the DLR/CLR will be forwarded to Cox with the proposed date of
DS3 testing. After the DS3 cross connect is tested per Section 3 of this
Appendix 2, then trunk interconnection will be established per section 4 of this
Appendix 2.The applicable ACLLI will be ______and the ZCLLI will be ______.
(b) [If a leased interface is used.] Pac-West and Cox will implement direct
interconnection using ____as the Local Access Provider. Cox will purchase the
interoffice facilities from ___and bill Pac-West for its proportionate use of
the recurring and non-recurring costs charged by ____for the facility. Pac-West
will provide Cox with a LOA authorizing Cox to use the ____entrance facilities
at the Pac-West wire center to interconnect to the Pac-West network at the DS3
level. Once Cox receives the LOA, Cox shall submit a DS3 order to ____with a
standard interval due date. Once Cox receives the DLR/CLR, the DLR/CLR will be
forwarded to Pac-West with the proposed date of DS3 testing. After the DS3 is
tested per Section 3 of Appendix 1, then trunk interconnection will be
established per section 4 of Appendix 2. The ACLLI will be ______and the ZCLLI
will be ______.
(c) [If other interface is used.]
3. Testing. The Parties will coordinate with each other to test the DS-3 and/or
DS-1s in accordance with standard industry practices. The DS-3 test will be for
a period of seventy-two (72) hours to verify continuity.
4. Initial Trunking Requirements. Once testing is successfully completed,
Pac-West and Cox will initially jointly engineer and provision two-way trunks,
starting at channel 1 of the DS-3 or DS-1, into their respective switches for
establishment of interconnection trunking. Pac-West will order the trunks from
Cox using Access Service Request (“ASR”) Exchange, which is ASOG ASR compliant
to version 21. The trunk groups established pursuant to this MOU will be used to
exchange Local Traffic (including traffic destined for Internet Service
Providers) and IntraLATA Toll Traffic only.

36



--------------------------------------------------------------------------------



 



Cox / Pac-West
CA Network Interconnection Agreement
(a) The trunking will be established using the following parameters:
Traffic Class: PH
Traffic Type: Local Direct End Office Trunking or Toll Direct End Office
Trunking
Signaling/Coding: SS7/B8ZS/ESF
Direction: Two Way
Pac-West Hunt: Most Idle
Cox Hunt: Most Idle or Anti-Clockwise
Glare: ODD/EVEN
Quantity of Trunks: To be jointly determined based on sound engineering
practices.
TCIC Range: To be determined based on mutually agreed-to trunk quantities.
Pac-West OPC: LA-1: 005010102; LA-2: 206151001; LA-3: 206151002
Pac-West Switch CLLI: LSANCARCDS3; LSAOCAGIDS0; LSANCARCDSJ
Pac-West OCN: 7379 for California
Pac-West CIC: 0099
Cox DPC: _______________________
Cox Switch CLLI: _______________________
Cox OCN: ___________________________
Cox CIC: ___________________________
5. Signaling. The Parties will provide CCS Signaling to one another in all
direct or indirect Interconnection trunking arrangements. The Parties will
cooperate on the exchange of TCAP messages to facilitate interoperability of all
CCS-based features and services, including but not limited to CLASS and Calling
Name Delivery, to the extent each Party offers such features and functions to
its Customers. All CCS Signaling parameters will be provided upon request (where
such parameters are available and support signaling features and functions
deployed within both Parties’ networks), including called party number, Calling
Party Number, calling party category, and charge number. All privacy indicators
will be honored.

37